Per Curiam.
A writ issued at the beginning of the term to inquire into the cause of detention of Amidon in the Reform School, was by agreement made returnable on the 22d. The application for a writ set forth that the prisoner was held under a justice’s sentence for assault and battery, whereby he was required to be confined until he reached the age of twenty-one; but that petitioner was unable to obtain a copy of the commitment. It now appears that when the writ was sued out, the superintendent had refused to receive him on the original commitment approved by the judge of probate, because the justice had no authority to make it. He, however, was retained without process, while the original was returned to the justice, who altered it by changing the words “twenty-one” to “eighteen,” thus complying in form with the statute, which makes eighteen years the end of the term of confinement. The commitment thus altered is set up as the authority to hold the prisoner-.
The judge of probate never approved the commitment in its present shape, and the justice had no right to change it in the way he did. The only judgment he ever actually rendered was one of confinement until the age of twenty-one. The present document is not founded on any judgment, and in its original shape the justice had no power to award such a sentence as he did, and no law allows persons to be imprisoned on such terms. The law is also imperative, that the judge of probate must give his sanction to the action of the justice in sending young offenders to the Reform School.
The process is void, and the prisoner must be discharged.